Citation Nr: 1821964	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-22 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertension, secondary to exposure to herbicides.

4. Entitlement to service connection for refractive error, mild dry eyes, and bilateral incipient senile cataracts, claimed as bilateral eye condition.

5. Service connection for erectile dysfunction (ED).

6. Entitlement to special monthly compensation based on loss of use of a creative organ.

7. Entitlement to service connection for gastroesophageal reflux disease (GERD).

8. Whether new and material evidence has been received in order reopen a claim of entitlement to service connection for a spine condition, and if so whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Board notes that in November 2011, the Veteran filed a notice of disagreement specifically to the denied issues of service connection for an eye condition, ED, hypertension, tinnitus, and bilateral hearing loss, and special monthly compensation. In May 2014, VA issued a statement of the case (SOC), which included all eight issues captioned above. In June 2014, the Veteran perfected his appeal with a VA Form 9 that indicated he wanted to appeal all issues specified in the May 2014 SOC. Given that the VA provided additional development concerning the issues of entitlement of a spine condition and GERD, the Veteran reasonably relied on VA's representation that these issues were on appeal, the Board concludes that the issues of whether to reopen the claim for service connection for a spine condition and service connection for GERD is properly before the Board at this time. See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (stating that "it is inconsistent with that congressional intent for VA to treat its procedures as a minefield that the Veteran must successfully negotiate in order to obtain benefits that Congress intended to bestow on behalf of a grateful nation. If VA treats an appeal as if it is timely filed, a Veteran is entitled to expect that VA means what it says.").

The Board notes that the Veteran has also perfected an appeal for the issues entitlement to a total rating based on individual unemployability (TDIU), entitlement to service connection for an acquired psychiatric disorder, service connection for bladder cancer, and increased rating for coronary heart disease. However, the RO has not yet certified that issue to the Board. Indeed, that appeal has not been activated at the Board or merged with the current appeal and it appears that the RO is conducting further development.

In November 2016 and April 2017, the Veteran requested that his appeal be advanced on docket because of serious illness, at which time he provided evidence from his private physician of his serious illness. The Board hereby grants the Veteran's motion. As such, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017). 38 U.S.C. § 7107 (a)(2) (2012).

The issues of entitlement to service connection for hypertension, bilateral eye condition, ED, special monthly compensation, GERD, and a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Service connection for a spine condition was denied in a July 2002 rating decision that was not appealed.

2. Evidence received since the July 2002 rating decision includes evidence that that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for service connection for a spine condition.  

3. The Veteran's hearing loss is not related to an in-service event, injury, or disease.

4. The Veteran's tinnitus is not related to an in-service event, injury, or disease.


CONCLUSIONS OF LAW

1. As new and material evidence has been received since the issuance of a final July 2002 decision, the criteria for reopening the claim for service connection for a spine condition are met. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for tinnitus have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Reopening the Spine Condition Claim 

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed. 38 C.F.R. §§ 20.1100, 20.1103. The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C. §§ 5108, 7104 (2012) to address the question of whether new and material evidence has been received to reopen the claims for service connection. This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

The Board finds the record contains new and material evidence sufficient to reopen the Veteran's claim for a spine condition. 

A July 2002 rating decision denied the Veteran's claim for service connection for a spine condition because there was no evidence of a relationship between the Veteran's low back condition and his military service. The Veteran did not appeal, and new and material evidence was not received within the appellate period; thus the July 2002 decision is final. 38 C.F.R. §§ 20.200.

Since July 2002, new evidence has been added to the record. The new evidence includes private treatment records, VA treatment records, a VA examination, and statements by the Veteran. 

The Board notes that the evidence in the Veteran's VA treatment records is redundant of the evidence in the record at the time of the July 2002 final decision. The evidence in November 2016 VA examination report does not raise a reasonable possibility of substantiating the claim; because the examiner provided a negative nexus opinion. Therefore, the Board finds that the VA treatment records and the examination report are not sufficient to reopen the Veteran's claim. 

However, in May 2016, the Veteran's private physician provided a medical summary and opinions on the Veteran's current conditions. The Veteran's private physician opined that the Veteran had severe musculoskeletal diseases which are more probable than not secondary to his military service. The Board notes that the medical summary's only reference to a musculoskeletal system was the Veteran's back condition. This new evidence when considered with previous evidence of record, relates to the unestablished fact of nexus necessary to substantiate his claim. Therefore, this evidence is new and material, and reopening of the claim is in order. Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

The evidence identified above relates to unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the Veteran's claim. This evidence is therefore material and sufficient to reopen the previously-denied claims for service connection for a spine condition. Accordingly, the Board reopens this claim for de novo review on the merits. 38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156.

III. Service Connection Generally

In order to establish direct service connection, three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period. Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

In addition, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101 (3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'"). Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected. If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101 (3) or 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV. Hearing Loss

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria. Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz). See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993). The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss. See 5 Vet. App. at 157.

The Veteran's DD-214 noted that his MOS was a mechanic. The Veteran's treatment records include an induction examination in October 1966. In that examination the Veteran underwent a puretone threshold test. Because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal. As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975. Thus where necessary to facilitate data comparison the ASA standards will be converted to ISO-ANSI standard.

The Veteran's entrance examination puretone audiology test demonstrated:  




HERTZ


500
1000
2000
3000
4000
6000
RIGHT
0 (15)
0 (10)
10 (20)
5 (15)
0 (5)
10 (20)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
10 (15)
10 (20)

The Veteran underwent audiological examination upon his separation from service in August 1968. The puretone audiology test demonstrated:





HERTZ


500
1000
2000
3000
4000
6000
RIGHT
0 (15)
10 (20)
5 (15)
-
10 (15)
-
LEFT
15 (30)
5 (15)
5 (15)
-
15 (25)
-

In August 2011, The Veteran underwent a VA audiological examination. The examiner diagnosed the Veteran with bilateral hearing loss. The Veteran underwent a puretone audiology tests that demonstrated: 




HERTZ


500
1000
2000
3000
4000
6000
RIGHT
25
25
30
30
35
35
LEFT
25
25
35
30
35
35

The Veteran's speech discrimination score was a 100 percent in both the right and left ear. The examiner opined that the Veteran's hearing loss is less likely than not caused by his military service. The examiner reasoned that while it is known that prolonged exposure to high level intensity noise like the military type could cause damage in inner ear structures, the Veteran presented with normal bilateral hearing at his separation examination. The examiner further reasoned that factors such as normal aging process and occupational noise exposure could also cause damage the inner ear structures. The examiner noted that the Veteran worked in a gas station for more than 20 years.

The Veteran's VA treatment records do not indicate the Veteran had a diagnosis of hearing loss until his August 2011 VA examination. Specifically, In October 2010, the Veteran's VA treatment records note that he was negative for hearing loss. Further, since June 2001 and up until the Veteran's August 2011 VA examination, VA treatment records determined that there was no learning barrier to treatment education due to any hearing loss.

In May 2016, the Veteran's private physician provided a medical summary and opinions on the Veteran's current conditions. The Veteran's private physician did not provide an opinion concerning the Veteran's hearing loss. However, in the summary the private physician noted that the Veteran had complaints of earaches, vertigo, tinnitus, and hearing loss secondary to high noises during military operations.  

The Board finds that the Veteran has a current disability of bilateral hearing loss. However, the Board finds that the Veteran was not exposed to hazardous noise in-service. While the Board notes that the Veteran's in-service MOS was a mechanic no evidence in the record, including any lay statements by the Veteran, indicate that he was exposed to high level of noises due his MOS. While the Veteran stated that his hearing loss was secondary to high level noises in-service to his private physician, the Board, however, cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). The question of causation in this case involves a complex medical issue that the Veteran is not competent to address. Further, the August 2011 VA examiner opined it less likely than not that service caused the Veteran's hearing loss because he had normal hearing at separation and that factors of working in a gas station and the normal aging process can cause inner ear structural damage.   

Further the Board finds that the Veteran is not entitled to presumptive service connection for his bilateral hearing loss. There is no evidence in the record that shows that the Veteran's hearing loss began within one year after service. While the Veteran stated to his private physician that he experienced hearing loss since service, evidence indicates that the first diagnosis of hearing loss was in the August 2011 VA examination. VA treatment records also note that the Veteran did not have hearing loss in October 2010.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the bilateral sensorineural hearing loss is related to service. As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). The claim for service connection for bilateral hearing loss is denied.

V. Tinnitus

The Veteran's treatment records are silent for any complaint of tinnitus. As noted above the Board does not concede the Veteran was exposed to noise trauma in-service. VA treatment records are silent for any report of tinnitus. Specifically, VA treatment records noted negative for tinnitus during a primary care visit in October 2010. 

In the May 2016 medical summary provided by the Veteran's private physician, the Veteran stated he experienced tinnitus since leaving service.

The Veteran underwent a VA audiological examination in August 2011. During the examination, the Veteran did not report tinnitus.

The Board finds that the Veteran's assertion that he has experienced tinnitus since service is not credible and not supported by the contemporaneous record. VA treatment records are silent for complaints of tinnitus. The Veteran did not indicate he had tinnitus during the August 2011 VA examination. The Board finds his May 2016 statement that he had experienced tinnitus since service is inconsistent with the record. Therefore, the Board finds that the Veteran's assertion that he had tinnitus since service is not credible.

The Board finds that Veteran currently has tinnitus, because the Veteran's private physician diagnosed the Veteran with tinnitus. The Board finds that there was no acoustic trauma in-service. Further the Board finds that there is no evidence that the Veteran's tinnitus began within one year of leaving service. Thus service connection for tinnitus is not warranted. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to service. As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). The claim for service connection for tinnitus is denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a spine condition is reopened; the appeal is granted to this extent only.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

I. Records

In May 2016, the Veteran's private physician provided a medical summary and opinions on the Veteran's current conditions. In that report the examiner cited to several private treatment records that relate to the Veteran's back condition and hypertension. Therefore, on remand the AOJ should take appropriate efforts to obtain any private treatment records available. 

Further, in February 2018 it appears the RO checked as to whether the Veteran had outstanding Social Security Administration (SSA) records. The records check show that the Veteran had a "disability onset date" in September 2003. It is unclear whether there are outstanding SSA disability records. Accordingly, the AOJ must contact SSA and obtain any of the Veteran's SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

II. Gastroesophageal Reflux Disease

The Veteran contends that he had GERD either in service or the result of service. In May 2016, the Veteran's private physician provided a medical summary and opinions on the Veteran's current conditions. The Veteran's private physician noted that the Veteran currently had GERD. The private physician did not provide an etiological opinion for the Veteran's GERD. Service treatment records noted that the Veteran was diagnosed with resistant gastric lavage in July 1967. Further, the Veteran indicated on his separation examination that he had stomach, liver or intestinal trouble. 

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim. 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (2017). Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). The threshold for finding a link between current disability and service so as to require medical examination is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

As the Veteran has a current diagnosis of GERD, and there is evidence of gastric lavage issue in service, an examination is warrant to determine the etiology of the Veteran's GERD.

Additionally, the Veteran has cited to 38 C.F.R. § 3.310, which is the provision in the C.F.R. that relates to secondary service connection, in his claim for GERD. The Veteran is currently service-connected for coronary artery disease; postsurgical percutaneous transluminal coronary angioplasty status. Therefore, an opinion is required to determine whether the Veteran's GERD was caused or aggravated by his service-connected heart condition. 

III. Bilateral Eye Condition

The Veteran claimed that in service gasoline was spilled into in his eyes. The Veteran's service treatment records note that in April 1968, the Veteran was treated for gasoline in his eyes. The Veteran underwent a VA eye examination in August 2011. The examiner diagnosed the Veteran with refractive error, mild dry eyes, and bilateral incipient senile cataracts.  The examiner noted that Veteran suffered from eye pain in May 2011 that resolved itself. The examiner opined that it is at least as likely as not the pain was caused by or a result of his dry eyes. The examiner further reasoned that the Veteran's symptoms and diagnoses mentioned therein were not caused by or a result of his military service, including the spill of gasoline in his eyes episode.

The Board finds the August 2011 VA medical opinion is not adequate for adjudication. The examiner found that the Veteran's symptom of bilateral eye pain was from the Veteran's dry eyes; however the examiner did not provide an adequate rationale as to why the Veteran's underlying diagnoses were related not related to service. The examiner's statement that the Veteran's symptoms and diagnoses were not caused by or a result of his military service was conclusory and devoid of any rationale. Conclusory, contradictory, or incomplete analysis will render a medical opinion inadequate. See Stefl v. Nicholson, 21 Vet. App. 120 (2007). Therefore, the Board finds that an addendum opinion is required.

IV. Hypertension

As to the Veteran's claim for service connection for hypertension, the evidence reflects that the Veteran has been diagnosed with hypertension. In addition, the Veteran is presumed to have been exposed to herbicides during service in Vietnam.

Given the evidence of a current diagnosis of hypertension, the Veteran's presumed exposure to herbicides during service, and the fact that service connection may be established on a direct basis, the Board finds that an examination and medical opinion-based on full review of the record and supported by complete, clearly-stated rationale-is needed to fairly resolve the claim for service connection for hypertension, to include as due to exposure to herbicides. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; Combee v. Brown, 34 F3d. 1039 (Fed. Cir. 1994); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Further, the Veteran cited to 38 C.F.R. § 3.310, which is the provision in the C.F.R. that relates to secondary service connection. The Veteran is currently service-connected for coronary artery disease; postsurgical percutaneous transluminal coronary angioplasty status. Therefore, an opinion is required to determine whether the Veteran's hypertension was caused or aggravated by his service connected heart condition. 

V. Erectile Dysfunction and Special Monthly Compensation

The Veteran has a current diagnosis of erectile dysfunction (ED). The Veteran argued that his ED incurred coincidental to his military service or as a result of his service. The Veteran further cited to 38 C.F.R. § 3.310, which is the provision in the code that relates to secondary service connection. The Veteran is currently service-connected for coronary artery disease; postsurgical percutaneous transluminal coronary angioplasty status. Therefore, an examination is required to determine whether the Veteran's ED was caused or aggravated by his service connected heart condition. 

The issue of special monthly compensation for loss of use of a creative organ is inextricably intertwined with the issue of service connection for ED. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). Therefore, the Board must defer consideration of this claim until the development is complete on the issue of service connection for ED.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain any updated VA treatment records.

2. The AOJ should then obtain any records from the Social Security Administration, to include any award of disability benefits and any underlying records used in reaching the determination. All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

3. Ask the Veteran identify all private treatment records, to include information concerning private treatment concerning his hypertension and his back disability. Then undertake appropriate development to obtain the private treatment records if available. Provide English translations of any obtained records if required.

4. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of gastroesophageal reflux disease (GERD). The examiner should review the claims folder. The examiner is requested to: 

(a). Opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's GERD its onset during military service or is otherwise etiologically related to such service.

The examiner should address that the Veteran was diagnosed with resistant gastric lavage while in-service. The examiner should address the fact that the Veteran is presumed to have been exposed to a herbicide in-service.

(b). Whether it is at least as likely as not (a 50 percent or greater probability) GERD is (1) proximately due to the Veteran's service-connected coronary artery disease, or (2) permanently worsened (aggravated) by the Veteran's service-connected coronary artery disease.

(c).The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5. Obtain an addendum opinion from the August 2011 eye examiner, or an appropriate examiner to determine the nature and etiology of the Veteran's eye condition. The examiner is requested to:

(a). Identify any current eye disabilities, to include mild dry eyes, bilateral incipient senile cataracts, and refractive error.

(b). For each identified disability, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset during military service or is otherwise etiologically related to service. 

The examiner should address the service treatment note that indicated the Veteran was treated for gasoline in his eyes.

(c).The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology the Veteran's hypertension. The examiner should review the claims folder. The examiner is requested to: 

(a). Opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had its onset during military service, was manifest within one year of service separation, or is otherwise etiologically related to such service.

The examiner should address the fact that the Veteran is presumed to have been exposed to a herbicide in-service. 

(b). Whether it is at least as likely as not (a 50 percent or greater probability) hypertension is (1) proximately due to the Veteran's service-connected coronary artery disease, or (2) permanently worsened (aggravated) by the Veteran's service-connected coronary artery disease.

(c) The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of erectile dysfunction (ED). The examiner should review the claims folder. The examiner is requested to: 

(a). Opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's ED its onset during military service or is otherwise etiologically related to such service.

The examiner should address the fact that the Veteran is presumed to have been exposed to a herbicide in-service. 

(b). Whether it is at least as likely as not (a 50 percent or greater probability) ED is (1) proximately due to the Veteran's service-connected coronary artery disease, or (2) permanently worsened (aggravated) by the Veteran's service-connected coronary artery disease.

(c) The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

8. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


